DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 20 October 2020.
Claims 1 – 20 are pending.  

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings include the following reference character not mentioned in the description:
Reference character 110 in figs. 6, 9 is not mentioned in the written description. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 10, line 2, the limitation, “a weight”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “at least one weight” in claim 1, line 14, or the limitation refers to a new weight not previously recited.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 10,022,852 B2), hereinafter Ikuta, in view of Bito et al. (US 8,181,715 B2), hereinafter Bito, in further view of Furusawa et al. (US 9,999,967 B2), hereinafter Furusawa). 

[AltContent: textbox (Ikuta et al. (US 10,022,852 B2) –
Annotated fig. 10)][AltContent: textbox (Ikuta et al. (US 10,022,852 B2) –
Annotated fig. 9)]
Regarding claim 1, Ikuta discloses a reciprocating tool (100, fig. 1) comprising:
a motor (110, fig. 9) having an output shaft (111, fig. 9); 
a driving mechanism (120, 140, fig. 9) that includes a reciprocating member (143, fig. 9) configured to reciprocate along a driving axis (A, annotated figs. 9, 10) in a first direction (in the FRONT – REAR direction as shown in annotated fig. 9) using power from the motor (110), the driving mechanism (120, 140) being configured to linearly drive a tool accessory (119, fig. 8) in response to reciprocation of the reciprocating member (143);
a body housing (103, fig. 10) that houses the motor (110) and the driving mechanism (120, 140); 
a movable part (109A, 109B, 109C fig. 10) that is connected to the body housing (103) via a first elastic member (219a, annotated fig. 10 – as viewed in annotated fig. 10, the first elastic member are construed as the two bottom compression coiled springs 219) and a second elastic member (219b, annotated fig. 10 – as viewed in annotated fig. 10, the first elastic member are construed as the two top compression coiled springs 219) such that the movable part (109A, 109B, 109C) is movable relative to the body housing (103) in the first direction (in the FRONT – REAR direction as shown in annotated fig. 10) between an initial position (The examiner construes when the springs 219a/219b are not compressed, handle 109 is in the claimed “an initial position”) and a closer position (The examiner construes when the springs 219a/219b are compressed, handle 109 is in the claimed “a closer position”), the movable part (109A, 109B, 109C) being located closer to the body housing (103) in the closer position than in the initial position, the movable part (109A, 109B, 109C) including a grip (109A, fig. 4) configured to be gripped by a user; and

[AltContent: textbox (Bito et al. (US 8,181,715 B2) –
Annotated fig. 1)]

Ikuta does not explicitly disclose the center of gravity of the at least one weight is offset from the driving axis in a second direction orthogonal to the driving axis.

Because both the dynamic vibration reducer of Ikuta and the dynamic vibration reducer of Bito are functionally equivalent in that both serve to reduce vibrations during a hammering operation by a tool bit by forcibly driving a weight, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the dynamic vibration reducer of Ikuta for the dynamic vibration reducer of Bito, as disclosed by Bito, to achieve the predictable result of reducing vibration during a hammering operation by a tool bit.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Moreover, one having ordinary skill in the art would be motivated to have substituted the dynamic vibration reducer of Ikuta for the dynamic vibration reducer of Bito because the forced vibrations of the dynamic vibration reducer are caused by pressure fluctuations within the crank chamber requiring only a venting member formed of a rubber pipe.  With such a construction, production cost can be reduced and the cylindrical member of the power tool needs not be radially increased in size (Col. 3, ll. 4 – 7).

Ikuta, as modified by Bito, further discloses in the second direction (Ikuta – in the TOP – BOTTOM direction as shown in annotated fig. 10), the first elastic member (Ikuta – 219a, annotated fig. 10) is disposed at a position closer to the center of gravity (Bito – 

Ikuta, as modified by Bito, does not explicitly disclose a load of the first elastic member when the movable part is placed in the closer position is smaller than a load of the second elastic member when the movable part is placed in the closer position.
However, Furusawa teaches a load of the first elastic member (165, fig. 2) when the movable part (109A, 109B, 109C, fig. 2) is placed in the closer position (The examiner construes when the springs 131 and springs 165 are compressed, handle 109 is in the claimed “a closer position”) is smaller than a load of the second elastic member (131, fig. 2)  when the movable part is placed in the closer position (Col. 11, ll. 38 – 54 describes the second compression springs 165 having a lower spring constant than the first compression springs 131.  Since the load is determined by multiplying the spring constant k by the displacement of the spring x (Load L = kx), if both the second compression springs 165 and the first compression springs 131 are compressed into the closer position 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the loading of the first elastic member and the loading of the second elastic member, as disclosed by Ikuta, as modified by Bito, with a load of the first elastic member when the movable part is placed in the closer position is smaller than a load of the second elastic member when the movable part is placed in the closer position, as taught by Furusawa, with the motivation to prevent wobbling of the handle with respect to the housing in a direction transverse to the driving axis and to optimize the prevention of vibrations in the handle (Col. 11, ll. 38 – 54).

Regarding claim 2, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta further discloses the grip (190A, fig. 10) extends in the second direction (in the TOP – BOTTOM direction as shown in annotated fig. 10).

Regarding claim 3, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.


Regarding claim 4, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta further discloses a portion of the motor (110, fig. 9) is located on the driving axis (A, annotated figs. 9, 10), and a rotation axis (B, annotated fig. 9) of the output shaft (111) intersects the driving axis (A).

Regarding claim 5, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.


Regarding claim 6, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta further discloses further discloses the driving mechanism (120, 140, fig. 9) includes a motion converting mechanism (120, fig. 9) configured to convert rotation of the output shaft (111, fig. 9) into linear motion and thereby reciprocate the reciprocating member (143, fig. 9), and at least a portion of the vibration control mechanism (160, fig. 9 and 219a/219b, annotated fig. 10) and at least a portion of the motion converting  mechanism (120) are located on opposite sides of the driving axis (A, annotated figs. 9, 10) in the second direction (in the TOP – BOTTOM direction as shown in annotated figs. 9, 10) (Fig. 10 shows compression coil springs 219a on opposite sides of the driving axis A in the TOP – BOTTOM direction.  Fig. 9 shows the eccentric shaft 121a of the first crank shaft 121 of first motion converting mechanism 121 extending above and below the driving axis A in the TOP – BOTTOM direction).

Regarding claim 7, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 6.
Ikuta further discloses the motion converting mechanism (120, fig. 9) includes a crank shaft (121, fig. 9) having an eccentric pin (121a, fig. 9), and the portion of the 

Regarding claim 8, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 7.
Ikuta further discloses when viewed in a third direction (in the RIGHT – LEFT direction as shown in annotated figs. 9, 10) that is orthogonal to both of the first direction (in the FRONT – REAR direction as shown in annotated figs. 9, 10) and the second direction (in the TOP – BOTTOM direction as shown in annotated figs. 9, 10), a rotation axis (C, annotated fig. 9, 10) of the crank shaft (121, fig. 9) extends in the second direction (in the TOP – BOTTOM direction as shown in annotated figs. 9, 10) and intersects the vibration control mechanism (160, fig. 9 and 219a/219b, annotated fig. 10) (Figs. 9, 10 shows the rotation axis C of first crank shaft 121 intersects, or “divides by passing through” – Merriam Webster dictionary, the right-side compression coil springs 219a/219b and the left-side compression coil springs 219a/219b).

Regarding claim 9, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.


Regarding claim 10, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 9.
Ikuta, as modified by Bito, further discloses the at least one dynamic vibration reducer (Bito – 151) includes the at least one weight (Bito – 155, fig. 8) and at least one spring (157, 159, fig, 8).

Regarding claim 11, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 10.
Ikuta, as modified by Bito, further discloses the at least one spring (Bito – 157, 159, fig. 8) includes a pair of springs (Bito – 157, 159, fig. 8) disposed on opposite sides of the at least one weight (155, fig. 8) in the first direction (Bito – in the FRONT – REAR direction as shown in annotated fig. 1).

Regarding claim 12, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 10.
Ikuta, as modified by Bito, further discloses the driving mechanism (Ikuta – 120, 140, fig. 9) includes a motion converting mechanism (120, fig. 9) configured to convert rotation of the output shaft (Ikuta – 111, fig. 9) into linear motion and thereby reciprocate the reciprocating member (Ikuta – 143, fig. 9), and the at least one weight (Bito – 155, fig. [AltContent: textbox (Bito et al. (US 8,181,715 B2) –
Annotated fig. 4)]function by forced vibration of the weight 155 of the dynamic vibration reducer 151).

Regarding claim 13, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 9.
Ikuta, as modified by Bito, further discloses the at least one dynamic vibration reducer (Bito – 155, fig. 1) includes a pair of dynamic vibration reducers (Bito – as shown in fig. 4) aligned in a third direction (Bito – in the RIGHT – LEFT direction as shown in annotated fig. 4) that is orthogonal to both of the first direction (Bito – in the FRONT – 

Regarding claim 14, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta, as modified by Bito, as further modified by Furusawa, further discloses the first elastic member (Ikuta – 219a, annotated fig. 10) and the second elastic member (Ikuta – 219b, annotated fig. 10) are springs having the same configuration (Ikuta – col. 13, ll. 19 – 25 describes the springs having the configuration or shape of compression coil springs), and a mounting state of the first elastic member (Furusawa – 165, fig. 3) to the body housing (Furusawa – 103, fig. 2) and the movable part (Furusawa – 109A, 109B, 109C, fig. 2) is different from a mounting state of the second elastic member (Furusawa – 131, fig. 3) to the body housing (Furusawa – 103) and the movable part (Furusawa – 109A, 109B, 109C) (The examiner construes the claim limitation, “a mounting state” of the elastic member, as the physical properties and/or condition of the elastic member at the time of mounting the elastic member to the body housing and the movable part.  Col. 11, ll. 38 – 54 describes the second compression springs 165 having a lower spring constant than the first compression springs 131, thus the examiner deems the second compression springs 165 has the physical property and/or condition of a lower spring constant at the time of mounting the spring to the body housing and the movable part than the first compression springs).

Regarding claim 15, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 14.
Ikuta, as modified by Bito, as further modified by Furusawa, further discloses opposite end portions of the first elastic member are supported by two first spring-receiving parts, respectively, opposite end portions of the second elastic member are supported by two second spring-receiving parts, respectively.
Ikuta, as modified by Bito, as further modified by Furusawa, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.

Regarding claim 16, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 12.
Ikuta, as modified by Bito, further discloses in the second direction (Ikuta – in the TOP – BOTTOM direction as shown in annotated fig. 10), the first elastic member (Ikuta – 219a, annotated fig. 10) and the center of gravity (Bito – the center of the structure, as shown in fig. 1 of Bito, of the weight 151) are located on the same side of the driving axis (Ikuta – A, annotated figs. 9, 10), and the second elastic member (Ikuta – 219b, annotated fig. 10) is located on the opposite side of the driving axis (A) (One having ordinary skill in the art would recognize that since the dynamic vibration reducers 151 of Bito are installed below the driving axis A of the power tool of Bito, with the incorporation of the teachings of Bito with the invention of Ikuta, the dynamic vibration reducers 151 of Bito would be similarly installed below the driving axis A of the power tool of Ikuta.  Therefore, in the TOP – BOTTOM direction, as shown in annotated fig. 10 of Ikuta, the compression coil 

Regarding claim 17, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 16.
Ikuta further discloses a portion of the motor (110, fig. 9) is located on the driving axis (A, annotated figs. 9, 10), and a rotation axis (B, annotated fig. 9) of the output shaft (111) intersects the driving axis (A).

Regarding claim 18, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 17.
Ikuta further discloses the motor (110, fig. 9) is located between the driving mechanism (120, 140, fig. 9) and the grip (109A, fig. 10) in the first direction (in the FRONT – REAR direction as shown in annotated figs. 9, 10), and a portion of the grip (109A) is located on the driving axis (A).

Regarding claim 19, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 18.
Ikuta, as modified by Bito, as further modified by Furusawa, further discloses the first elastic member (Ikuta – 219a, annotated fig. 10) and the second elastic member (Ikuta – 219b, annotated fig. 10) are springs having the same configuration (Ikuta – col. 13, ll. 19 – 25 describes the springs having the configuration or shape of compression .

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 10,022,852 B2), hereinafter Ikuta, in view of Bito et al. (US ,181,715 B2, hereinafter Bito, in further view of Furusawa et al. (US 9,999,967 B2), hereinafter Furusawa), in further view of Tanaka et al. (JPH 7-25338), hereinafter Tanaka.

Regarding claim 15, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 14.
Ikuta further discloses opposite end portions of the first elastic member (219a, annotated fig. 1 – see figs. 11, 12) are supported by two first spring-receiving parts (213a, 217a, figs. 11, 12), respectively, opposite end portions of the second elastic member 
Ikuta, as modified by Bito, as further modified by Furusawa, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.
However, Tanaka teaches a distance between the two first spring-receiving parts (20, 27 and 16, 28, fig. 3) is adjustable ([0021] of the Tanaka translation describes that by rotating the nut 26 of the adjustment stopper pin 25 to change the distance between the head 25b and the nut 26 in the adjustment stopper pin 25, the mounting load of the coil spring 15 can be freely changed in order for the amplitude amount to be optimally adjusted to effectively exert the anti-vibration function).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the two first-receiving parts and the two second receiving parts, as disclosed by Ikuta, with the distance between the two first spring-receiving parts being adjustable, as taught by Tanaka, with the motivation to adjust the mounting load of a spring to optimize the amplitude amount on a power tool to effectively exert the anti-vibration function of the vibration control mechanism ([0021] of the Tanaka translation).

Ikuta, as modified by Bito, as further modified by Furusawa, as further modified by Tanaka, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 19.
Ikuta further discloses opposite end portions of the first elastic member (219a, annotated fig. 1 – see figs. 11, 12) are supported by two first spring-receiving parts (213a, 217a, figs. 11, 12), respectively, opposite end portions of the second elastic member (219b, annotated fig. 1 – see figs. 11, 12) are supported by two second spring-receiving parts (213a, 217b, figs. 11, 12), respectively.
Ikuta, as modified by Bito, as further modified by Furusawa, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.
However, Tanaka teaches a distance between the two first spring-receiving parts (20, 27 and 16, 28, fig. 3) is adjustable ([0021] of the Tanaka translation describes that by rotating the nut 26 of the adjustment stopper pin 25 to change the distance between the head 25b and the nut 26 in the adjustment stopper pin 25, the mounting load of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the two first-receiving parts and the two second receiving parts, as disclosed by Ikuta, with the distance between the two first spring-receiving parts being adjustable, as taught by Tanaka, with the motivation to adjust the mounting load of a spring to optimize the amplitude amount on a power tool to effectively exert the anti-vibration function of the vibration control mechanism ([0021] of the Tanaka translation).

Ikuta, as modified by Bito, as further modified by Furusawa, as further modified by Tanaka, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have adjusted a distance between the two first spring-receiving parts such that the distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts, since it has been held that discovering an optimum value of a result effective variable, in this case, the amplitude amount, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	3 February 2022

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731